Broyles, C. J.
When this case was here before, this court held, in substance, that the contract pleaded by the power company was a valid contract, and that, under the agreement entered into by counsel for all parties and the other facts of the case, the plaintiff’s damages were limited to $12 per acre for any overflow upon their lands. 35 Ga. App. 128 (132 S. E. 104). An application for certiorari was denied by the Supreme Court. 35 Ga. App. 808. That decision of this court, whether right or wrong, became the law of the case, and was controlling upon the trial court and this court in all subsequent proceedings unless some pertinent and material change should be made in the pleadings. When the case was ' again called in the trial court the defendant moved to have the remittitur from this court entered as the judgment of the trial court, and that judgment be rendered in favor of the plaintiffs on the basis of $12 per acre. The plaintiffs opposed the motion and offered several amendments to their pleadings, which were allowed over the objections of the defendant. The court then denied the motion of the defendant to enter up judgment for the plaintiffs on the basis of $12 per acre, holding that the plaintiff’s amendments to the pleadings had reopened the case, and that because of such amendments the former decision of this court was not controlling and was not the law of the case as made by the amended pleadings. The defendant excepted to the judgment allowing the amendments to the pleadings and to the judgment refusing to enter up judgment for the plaintiffs on the basis of $12 per acre.
■ The court did not err in either of its judgments.

■Judgments affirmed.


Luke and Bloodworth, JJ., concur.